Citation Nr: 0824908	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  04-17 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for the service-connected history of chondromalacia 
of the right knee.  

2.  Entitlement to an increased rating in excess of 10 
percent for the service-connected history of chondromalacia 
of the left knee.  




REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1976 to 
November 1978.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the RO.  

The veteran testified at videoconference hearing with the 
undersigned Veterans Law Judge in September 2004.  

In March 2005, the Board remanded the case to the RO via the 
Appeals Management Center (AMC) for further development of 
the record.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The service-connected history of chondromalacia of the 
right knee currently is shown to be productive of a 
disability picture that more nearly approximates that of a 
functional loss due to pain with extension restricted to 15 
degrees and flexion limited to 70 degrees.  

3.  The service-connected history of chondromalacia of the 
left knee currently is shown to be productive of a disability 
picture that more nearly approximates that a functional loss 
due to pain with than extension limited to 15 degrees and 
flexion limited to 80 degrees.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating of 20 
percent, but not higher for the service-connected history of 
chondromalacia of the right knee have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 
4.3, 4.7, 4.14, 4.40, 4.45, 4.71a including Diagnostic Codes 
5003, 5257, 5260, 5261 (2007).  

2.  The criteria for the assignment of a rating of 20 
percent, but not higher for the service-connected history of 
chondromalacia of the left knee have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 
4.3, 4.7, 4.14, 4.40, 4.45, 4.71a including Diagnostic Codes 
5003, 5257, 5260, 5261 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In June 2003, prior to the rating decision on appeal, the RO 
sent the veteran a letter advising him that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse; the veteran had an opportunity to respond prior 
to the issuance of the September 2003 rating decision.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the June 2003 letter, a June 2005 
letter, a June 2006, and a December 2007 letter satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The June 2005, June 2006, and December 2007 letters advised 
the veteran that VA is responsible for getting relevant 
records from any Federal Agency including medical records 
from the military, VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration.  

The letters also advised the veteran that VA must make 
reasonable efforts to help the veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers.  

A March 2006 letter stated that if you have any information 
or evidence that you have not previously told us about or 
given, to us, and that information or evidence concerns the 
level of your disability or when it began please tell us or 
give us the evidence now.   

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2007).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the March 2004 Statement of the 
Case (SOC), which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in a follow-up letter sent to the 
veteran in March 2006 and June 2006.  Further, the Board's 
decision herein grants the veteran's disability rating to the 
original effective date.  There is accordingly no possibility 
of prejudice under the notice requirements of Dingess as 
regards a claim for increased rating.  

With regard to the increased evaluation claims included in 
this decision, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that: (1) VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board finds that the June 2003, June 2005, 
June 2006, and December 2007 VCAA letters were in substantial 
compliance with the first and fourth requirements of Vazquez-
Flores to the extent that the veteran was notified that he 
needed to submit evidence of worsening that could include 
specific medical evidence, as well as lay evidence.  

The Board is aware that the June 2003, June 2005, June 2006, 
and December 2007 VCAA letters did not provide the type of 
notification set forth in the second and third requirements 
of Vazquez-Flores.  

However, the veteran's July 2003, July 2007, September 2007, 
and December 2007 VA examinations involved studies that 
paralleled the relevant diagnostic criteria.  

These studies, as well as the veteran's access to his VA 
examination reports (indicated in his representative's June 
2008 statement, as the claims file had been reviewed by the 
representative), reflect that a reasonable person could have 
been expected to understand in this case what was needed to 
substantiate the claim.  

Moreover, as the veteran discussed his service-connected 
disabilities in terms of relevant symptomatology in his 
September 2004 testimony, and as he described the functional 
effects of his disabilities on his everyday life in support 
of his claims during his examinations, the Board is satisfied 
that he had actual knowledge of what was necessary to 
substantiate the claim.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007) (actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what is 
necessary to substantiate a claim).  

Finally, the Board notes that the initial notification of the 
applicable rating criteria in the March 2004 Statement of the 
Case was followed up by a Supplemental Statement of the Case 
in March 2008, representing VA action that served to render 
any pre-adjudicatory notice error non-prejudicial.  Vazquez-
Flores.  

For all of these reasons, the Board finds that any notice 
errors with regard to the second and third requirements of 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication."  
Sanders v. Nicholson, 487 F.3d at 889.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  

The veteran had VA examinations in July 2003, July 2007, 
September 2007, and December 2007.  The veteran has also been 
afforded a hearing with the Board.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased ratings 
for the service-connected disabilities of the knee, 
bilaterally.


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2007).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The September 2003 RO rating decision assigned to each of the 
service-connected knee disorders increased ratings of 10 
percent, effective on December 4, 2002.  

Under Diagnostic Code 5261, a 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees; a 20 percent rating is warranted for extension 
limited to 15 degrees; a 30 percent rating is warranted for 
extension limited to 20 degrees; a 40 percent rating is 
warranted for extension limited to 30 degrees; and a 50 
percent rating is warranted for extension limited to 45 
degrees.

The Board notes under Diagnostic Code 5260, a 10 percent 
rating is warranted where flexion of the leg is limited to 45 
degrees; a 20 percent rating is warranted where flexion is 
limited to 30 degrees; and a 30 percent rating is appropriate 
where flexion is limited to 15 degrees.  

The Board notes that knee disabilities can also be rated 
under Diagnostic Code 5257, a 10 percent evaluation is 
warranted for slight knee on the basis of recurrent 
subluxation or lateral instability; a 20 percent evaluation 
is warranted for moderate impairment; and a 30 percent rating 
is assignable for severe impairment.  

In addition, under the rating schedule, full motion of the 
knee is from 0 to 140 degrees.  38 C.F.R. § 4.71 Plate II; 
Arnesen v. Brown, 8 Vet. App. 432, 439 (1995).  

The Board notes that a claimant can have separate ratings for 
limitation of extension and limitation of flexion.  
VAOPGCPREC 9-2004.  Also, a claimant can have separate 
ratings for limitation of motion under Diagnostic Codes 5260 
and/or 5261, and for recurrent subluxation or lateral 
instability under Diagnostic Code 5257.  

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

In October 2002, the veteran had a VA spine examination and 
x-ray studies of the knees revealed no evidence of any 
significant degenerative arthritis.  An incidental finding of 
prominent medial tibial spine, bilaterally was recorded.  The 
examination findings included those of a range of motion from 
0 to 130 degree and no laxity of either knee join.  

A July 2003 VA examination report noted that the veteran was 
getting intermittent physical therapy for the knees.  He was 
noted to ambulate with a mildly altered gait.  Tenderness 
around both knees was noted.  

The veteran's "maximum" extension was 10 degrees, and 
"maximum" flexion was 110 degrees and there was no 
fatigability or incoordination.  His x-ray studies were noted 
to be normal.  The examiner stated that his knee condition 
was prone to fluctuation in severity.  The diagnostic 
impression was that of bilateral knee strains. 

A medical report prepared in connection with the veteran's 
application for state disability benefits referred to any 
examination conducted in September 2003 that noted a full 
range of motion for the hips, knees and ankles.  He was noted 
to limit his exertional activity as tolerated by pain.  He 
was noted to require a cane for support and for long walks.  
The submitted documentation shows that the veteran was 
granted for SSA disability benefit based on discogenic and 
degenerative disorders of the back and affective/mood 
disorders on April 1, 2003.  

In July 2007, a VA examination noted the veteran's complaints 
of his knees being painful all of the time.  He did not 
experience spontaneous flare-ups of the pain, but it did 
worsen with provocation like walking more than one block.  He 
could walk fast, run or jog.  

The VA examiner noted that the knees looked entirely normal.  
His gait was slow, and he used a cane.  The was no laxity.  
He was noted to "painful motion" of each knee.  His knees 
demonstrated extension to 15 degrees, and flexion was to 30 
degrees.  This was noted to be the "painless" range of 
motion that he was capable of performing with three very slow 
repetitive movements.  There was no additional limitation of 
motion due to fatigue, pain, weakness, or lack of endurance.  

At a September 2007 VA examination, the veteran's range of 
motion was noted to include extension of the right knee to -
15 degrees actively, 0 degrees passively, and -15 degrees to 
0 degrees with pain.  His range of motion for right knee was 
that of flexion to 115 degrees both actively and passively 
and 90 to 115 degrees with pain.  He had no additional pain, 
fatigue, weakness or lack of endurance, and there was no 
evidence of instability.  He did have an antalgic gait.  

At the December 2007 VA examination, the veteran's range of 
motion was that of extension of the left knee was to 15 
degrees actively and 5 degrees passively.  His range of 
motion for flexion on the left side was that of 70 degrees 
actively and 90 degrees passively.  It was noted that the 
veteran's extension on the right side was similar to the left 
side.  His flexion of the right knee was that of 80 degrees 
actively and 100 degrees passively.  

After careful reviewing the evidence in this case, the Board 
finds that his service-connected right knee and left knee 
disability pictures are manifested by current findings that 
more closely resemble a functional loss due to pain with 
extension substantially restricted to 15 degrees.  

Therefore, both warrant an increased rating of 20 percent 
under Diagnostic Code 5261.  However, neither service-
connected disability meets the criteria for a separate rating 
based on a functional loss of extension due to pain.  

The Board notes that the veteran does warrant a separate 
rating for either service-connected knee disability under 
Diagnostic Code 5257 based on recurrent subluxation or 
lateral instability.  

VA must consider the effect of pain and weakness when rating 
a service-connected disability on the basis of limitation of 
range of motion.  DeLuca, supra.  Functional loss due to pain 
or weakness must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  See 38 
C.F.R. § 4.40.  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).  

However, the Board finds that there is no additional 
functional loss due to pain, weakness, excess fatigability, 
or incoordination, not already contemplated by the veteran's 
20 percent disability rating for both his service-connected 
right knee and his service-connected left knee.  

Given the veteran's description of his symptoms and the 
recent findings, the Board finds that a 20 percent rating, 
but not higher, is warranted for each service-connected knee 
disability.  





ORDER

An increased rating of 20 percent for the service-connected 
right knee disability is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  

An increased rating of 20 percent for the service-connected 
left knee disability is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  




 Department of Veterans Affairs


